Citation Nr: 0610258	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  95-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include a depressive neurosis.   

(The issue of entitlement to service connection for chronic 
hepatitis C is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and R. W.

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1976 to July 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1979 rating decision of the 
Houston, Texas, Regional Office which, in pertinent part, 
denied service connection for a chronic acquired psychiatric 
disorder to include a depressive neurosis.  The veteran 
subsequently moved to Missouri and her claims file was 
transferred to the St. Louis, Missouri, Regional Office.  In 
May 1997, the Board, in pertinent part, remanded the 
veteran's claim to the St. Louis, Missouri, Regional Office 
for additional action.  In December 1997, the Board, in 
pertinent part, remanded the veteran's claim to the St. 
Louis, Missouri, Regional Office for additional action.  

The veteran subsequently moved to Michigan and her claims 
files were transferred to the Detroit, Michigan, Regional 
Office.  In April 2001, the Board denied service connection 
for a chronic acquired psychiatric disorder to include a 
depressive neurosis.  

In January 2003, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge.  In September 2003, the 
Board vacated its April 2001 decision denying service 
connection for a chronic acquired psychiatric disorder to 
include a depressive neurosis and remanded the veteran's 
claim for service connection to the Detroit, Michigan, 
Regional Office for additional action.  

In January 2005, the veteran informed the Department of 
Veterans Affairs (VA) that she had moved to Texas.  She 
requested that her claims files be transferred to the 
Houston, Texas, Regional Office.  The RO should take the 
appropriate action in response to the veteran's new address 
of record.  
REMAND

In December 2004, the VA scheduled the veteran for a VA 
examination for compensation purposes in order to ascertain 
the nature and etiology of her chronic acquired psychiatric 
disorder.  A December 2004 notation in the record indicates 
that the veteran failed to report for the scheduled VA 
examination for compensation purposes.  

An undated written statement from the veteran received in 
January 2005 conveys that she was seeking service connection 
for post-traumatic stress disorder (PTSD).  The veteran 
requested that she be rescheduled for a VA examination for 
compensation purposes.  

In his March 2006 Appellant's Post-Remand Brief, the 
accredited representative stated that the veteran had 
recently informed the VA of her new address.  As the veteran 
may not have received written notice of the scheduled VA 
examination for compensation purposes, the accredited 
representative requested that the veteran's claim be remanded 
to the RO so that she could be again scheduled for a VA 
examination for compensation purposes in order to ascertain 
the nature and etiology of her chronic acquired psychiatric 
disability.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Given that the veteran may not have received notice 
of the most recent scheduled VA examination for compensation 
purposes and in light of both the Board's award of service 
connection for chronic hepatitis C and her informal claim of 
entitlement to service connection for PTSD, the Board finds 
that an additional VA examination for compensation purposes 
would be helpful in resolving the issues raised by the 
instant appeal.   

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  In the instant appeal, the veteran 
was not provided with notice of the type of evidence 
necessary to establish an initial evaluation and/or effective 
date for the claimed disability.  Therefore, the issue must 
be remanded to the RO so that proper notice may be issued to 
the veteran which includes an explanation as to the type of 
evidence necessary to establish entitlement to an initial 
evaluation and an effective date for her disability.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) are fully met.

2.  Then contact the veteran and request 
that she provide information as to all 
treatment of her chronic acquired 
psychiatric disability, including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

3.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran after May 2004, 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of any current chronic acquired 
psychiatric disorder.  All indicated 
tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disability 
had its onset during active service; is 
etiological related to the veteran's 
inservice psychiatric complaints; is in 
any other way causally related to active 
service; or is etiologically related to 
or has increased in severity beyond its 
natural progression secondary to the 
veteran's service-connected disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

If the veteran does not report for the 
examination, the AMC should ensure that 
the claims file contains a copy of the 
notice letter sent to her.

5.  Then readjudicate the issue of 
service connection for a chronic acquired 
psychiatric disorder to include a 
depressive neurosis with express 
consideration of 38 C.F.R. § 3.310(a) and 
the Court's holding in Allen v. Brown, 7 
Vet. App. 439 (1995).  If the benefits 
sought on appeal remain denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

